Exhibit 99.2 Cautionary Statement Regarding Forward-looking Information and Statements Certain statements contained in this report, including statements that contain words such as “could”, “should”, “anticipate”, “estimate”, “expect”, “believe”, “will”, “continue” and similar expressions and statements relating to matters that are not historical facts constitute “forward-looking information” within the meaning of applicable Canadian securities legislation and “forward-looking statements” within the meaning of the “safe harbor” provisions of the United States Private Securities Litigation Reform Act of 1995 (collectively, “forward-looking information and statements”). In particular, forward-looking information and statements include, but are not limited to, the following: the timing and deployment of new build and upgraded drilling rigs; our view of customers’ long-term outlook on the viability and growth of unconventional oil and natural gas resource development in North America; that Precision's active rig count will increase modestly in the coming months as new build and upgraded rigs enter the market; that the active rig count during the winter drilling season will surpass those levels achieved during last winter drilling season; the expected Alberta provincial income tax reassessment; Precision's level and timing of capital expenditures and anticipated uses of capital; the anticipated cost of upgrading rigs and purchasing long lead time items for future new build rigs or rig upgrades; the number of rigs committed to term contracts; that customer demand will result in additional new build rig opportunities; that dayrates will continue to improve for the remainder of 2011; the potential for a further reduction in demand for natural gas drilling; that a reduction in natural gas directed drilling would be mostly offset by increases in oil and liquids rich natural gas drilling; Precision's financial flexibility and ability to capitalize on acquisitions and growth opportunities; and Precision's continued compliance with its financial covenants and ability to access its credit lines. These forward-looking information and statements are based on certain assumptions and analysis made by the Corporation in light of its experience and its perception of historical trends, current conditions and expected future developments as well as other factors it believes are appropriate in the circumstances. However, whether actual results, performance or achievements will conform to the Corporation’s expectations and predictions is subject to a number of known and unknown risks and uncertainties which could cause actual results to differ materially from the Corporation’s expectations. Such risks and uncertainties include, but are not limited to: fluctuations in the price and demand for oil and natural gas; fluctuations in the level of oil and natural gas exploration and development activities; fluctuations in the demand for contract drilling, well servicing and ancillary oilfield services; capital market liquidity available to fund customer drilling programs; availability of cash flow, debt and/or equity sources to fund the Corporation’s capital and operating requirements, as needed; the effects of seasonal and weather conditions on operations and facilities; the existence of competitive operating risks inherent in contract drilling, directional drilling, well servicing and ancillary oilfield services; general economic, market or business conditions; changes in laws or regulations; interpretation of tax filing positions for prior period transactions; the availability of qualified personnel, management or other key inputs; the enforceability of term contracts; currency exchange fluctuations; and other unforeseen conditions which could impact the use of services supplied by Precision. Consequently, all of the forward-looking information and statements made in this report are qualified by these cautionary statements and there can be no assurance that the actual results or developments anticipated by the Corporation will be realized or, even if substantially realized, that they will have the expected consequences to, or effects on, the Corporation or its business or operations. Readers are therefore cautioned not to place undue reliance on such forward-looking information and statements. Except as may be required by law, the Corporation assumes no obligation to update publicly any such forward-looking information and statements, whether as a result of new information, future events or otherwise. Precision Drilling Corporation 14 Precision Drilling Corporation CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (UNAUDITED) September 30, December 31, January 1, (Stated in thousands of Canadian dollars) ASSETS Current assets: Cash $ $ $ Accounts receivable Income tax recoverable – Inventory Total current assets Non-current assets: Income tax recoverable Property, plant and equipment Intangibles Goodwill Total non-current assets Total assets $ $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ $ Income tax payable – – Long-term debt – – Total current liabilities Non-current liabilities: Share based compensation (Note 10) Provisions and other Long-term debt (Note 6) Deferred tax liabilities Total non-current liabilities Contingencies and commitments (Note 16) Shareholders’ equity: Shareholders’ capital (Note 8(b)) – Unitholders’ capital (Note 8(b)) – – Contributed surplus – Deficit (66,820 ) (232,251 ) (275,786 ) Accumulated other comprehensive loss (Note 9) (49,190 ) (46,220 ) – Total shareholders’ equity Total liabilities and shareholders’ equity $ $ $ See accompanying notes to consolidated financial statements. Consolidated Financial Statements 15 Precision Drilling Corporation CONSOLIDATED STATEMENTS OF EARNINGS (UNAUDITED) Three months ended September 30, Nine months ended September 30, (Stated in thousands of Canadian dollars, except per share amounts) Revenue $ Expenses: Operating General and administrative Earnings before finance charges, foreign exchange, income taxes and depreciation and amortization Depreciation and amortization Operating earnings Other items: Foreign exchange (34,105 ) (18,003 ) (31,300 ) (11,670 ) Finance charges (Note 11) Earnings before tax Income taxes: (Note 7) Current Deferred (581 ) (2,496 ) (948 ) (1,888 ) Net earnings $ $ $ Earnings per share: (Note 12) Basic $ Diluted $ See accompanying notes to consolidated financial statements. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) Three months ended September 30, Nine months ended September 30, (Stated in thousands of Canadian dollars) Net earnings $ Unrealized gain (loss) on translation of assets and liabilities of operations denominated in foreign currency (35,000 ) (19,850 ) Foreign exchange gain (loss) on net investment hedge with U.S. denominated debt, net of tax (80,034 ) – (62,835 ) – Comprehensive income $ See accompanying notes to consolidated financial statements. Precision Drilling Corporation 16 Precision Drilling Corporation CONSOLIDATED STATEMENTS OF CASH FLOW (UNAUDITED) Nine months ended September 30, (Stated in thousands of Canadian dollars) Cash provided by (used in): Operations: Net earnings $ $ Adjustments for: Long-term compensation plans Depreciation and amortization Foreign exchange (31,696 ) (10,595 ) Finance charges Income taxes Other (1,070 ) (1,604 ) Income taxes paid (111,166 ) (5,589 ) Income taxes recovered Interest paid (32,646 ) (51,171 ) Interest received Funds provided by operations Changes in non-cash working capital balances (Note 15) (22,370 ) (39,062 ) Investments: Business acquisitions, net of cash acquired (Note 13) (92,886 ) – Purchase of property, plant and equipment (398,370 ) (64,953 ) Proceeds on sale of property, plant and equipment Changes in non-cash working capital balances (Note 15) (471,925 ) (47,797 ) Financing: Repayment of long-term debt (175,000 ) (103,760 ) Premium paid on settlement of unsecured senior notes (Note 6) (26,688 ) – Debt issue costs (13,304 ) (2,165 ) Debt facility amendment costs (1,134 ) (997 ) Re-purchase of trust units of dissenting unitholders – (6 ) Increase in long-term debt – Issuance of common shares on the exercise of options – Changes in non-cash working capital balances (Note 15) (746 ) – (106,928 ) Effect of exchange rate changes on cash and cash equivalents Increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to consolidated financial statements. Consolidated Financial Statements 17 Precision Drilling Corporation CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) Accumulated other Shareholders’ Contributed comprehensive Total (Stated in thousands of Canadian dollars) capital surplus loss (Note 9) Deficit equity Balance at January 1, 2011 $ $ $ ) $ ) $ Net earnings for the period – – – Other comprehensive loss for the period – – (2,970 ) – (2,970 ) Share options exercised (Note 8) (1,098 ) – – Issued on redemption of non-management directors DSUs (384 ) – – – Share based compensation expense (Note 10) – – – Balance at September 30, 2011 $ $ $ ) $ ) $ Accumulated Shareholders’/ other unitholders’ Contributed comprehensive Total (Stated in thousands of Canadian dollars) capital surplus loss (Note 9) Deficit equity Balance at January 1, 2010 $ $
